PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/438,946
Filing Date: 12 Jun 2019
Appellant(s): Lennox Industries Inc.



__________________
Samir Bhavsar
Reg. No. 41,617
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed appeal brief filed on 5/202022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
There are no rejections which have been withdrawn.

RESTATEMENT OF REJECTIONS

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1- 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756) in view of Duan et al. (US2015/0261233).

Regarding Claim 1, Dobmeier teaches a refrigeration system [0001] comprising: a condenser coil [at least the coil of condenser 30; 0014] comprising: 
a inlet [at least the inlet of condenser 30 where refrigerant flows from compressor 22 to the condenser] for flow of refrigerant into the condenser coil [0014], a condenser outlet [at least outlet of condenser 30 leading to valve 34] for flow of the refrigerant out of the condenser coil [0014], and a subcool sensor [52], wherein the subcool sensor comprises: 
a first thermistor positioned to sense a first temperature of the refrigerant flowing in a first portion of the condenser coil [0016]; 
a second thermistor positioned to sense a second temperature of the refrigerant flowing in a second portion of the condenser coil [01016]; 
a controller [50] comprising an input/output interface [60] configured to receive a subcool signal from the subcool sensor and determine a subcool temperature difference between the first temperature and the second temperature based on the subcool signal [0016; 0024].  
Dobmeier does not teach where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output configured to transmit a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series.
However, Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series; wherein the subcool signal scales with a ratio of a first temperature-dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dobmeier to  have where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output configured to transmit a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series in view of the teachings of Duan in order to provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allow a temperature difference to be ascertained.








Claims 9, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobov (SU541076A1) in view of Duan et al. (US2015/0261233).

Regarding Claim 9, Lobov teaches a refrigeration unit [0002] having an evaporator coil [1; 0007] comprising: 
an inlet for flow of refrigerant into the evaporator coil, an outlet for flow of refrigerant out of the evaporator coil [Drawing II], and a superheat sensor [the assembly of proves 5, 6], wherein the superheat sensor comprises: 
a first thermistor [6] positioned to sense a saturated suction temperature of the refrigerant flowing in a first portion of the evaporator coil [0008], the second thermistor [5] positioned to sense a superheated vapor temperature of the refrigerant flowing in a second portion of the evaporator coil, [0008]; and a controller [7] comprising an input/output interface [Drawing II] configured to receive the superheat signal from the superheat sensor [0008; 0009], wherein the controller is configured to determine a temperature difference between the saturated suction temperature and the superheated vapor temperature based on the superheat signal [0008; 0009].
Lobov does not teach where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor; 
the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and 
a signal output configured to transmit a superheat signal from the superheat sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series.
However, Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series; wherein the superheat signal scales with a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature- dependent resistance of the second thermistor [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Lobov to  have where the first thermistor comprises a voltage supply input coupled electronically to a voltage source and a first terminal coupled electronically to a first terminal of a second thermistor;  the second thermistor coupled electronically to an electronic ground and in series with the first thermistor; and a signal output configured to transmit a subcool signal from the subcool sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series in view of the teachings of Duan in order to provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allow a temperature difference to be ascertained.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobmeier et al. (US2005/0204756) and Lobov (SU541076A1) in view of Duan et al. (US2015/0261233).

Regarding Claim 17, Dobmeier teaches a system [fig 1] comprising: 
a condenser coil [30] comprising: a first condenser inlet for flow of refrigerant into the condenser coil, a first condenser outlet for flow of the refrigerant out of the condenser coil, and a subcool sensor [0016; fig 1; Drawing III],
wherein the subcool sensor comprises: a first condenser thermistor positioned to sense a first condenser temperature of the refrigerant flowing in a first portion of the condenser coil [0016]; 
a second condenser thermistor positioned to sense a second condenser temperature of the refrigerant flowing in a second portion of the condenser coil [0016];
an evaporator coil [38] comprising an evaporator inlet for flow of the refrigerant into the evaporator coil, an evaporator outlet for flow of the refrigerant out of the evaporator coil [0015; fig 1; Drawing II];
a controller [50] comprising an input/output interface [60] configured to receive the subcool signal from the subcool sensor [52], wherein the controller is configured to: determine a subcool temperature difference between the first condenser temperature and the second condenser temperature based on the subcool signal [0016; 0024].
Dobmeier does not teach where the second condenser thermistor is coupled electronically in series with the first condenser thermistor, wherein the first condenser thermistor and second condenser thermistor are coupled in series via electronic connection of a first terminal of the first condenser thermistor to a first terminal of the second condenser thermistor; and 
a condenser signal output configured to transmit a subcool signal from the subcool sensor, wherein the condenser signal output is coupled electronically to the first terminal of the first condenser thermistor and the first terminal of the second condenser thermistor between the first condenser thermistor and the second condenser thermistor coupled electronically in series; and 
the evaporator coil comprising a superheat sensor, wherein the superheat sensor comprises a first evaporator thermistor positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil; 
a second evaporator thermistor positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil;
the first evaporator thermistor coupled electronically in series with the second evaporator thermistor, wherein the first evaporator thermistor and the second evaporator thermistor are coupled in series via electronic connection of a first terminal of the first evaporator thermistor to a first terminal of the second evaporator thermistor; and 
an evaporator signal output for transmitting a superheat signal from the superheat sensor, wherein the evaporator signal output is coupled electronically to first terminal of the first evaporator thermistor and the first terminal of the second evaporator thermistor between the first evaporator thermistor and the second evaporator thermistor coupled electronically in series; and 
where the controller comprising an input/output interface configured to receive the superheat signal from the superheat sensor, wherein the controller is configured to: determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal.
However, Lobov teaches a refrigeration unit [0002] having an evaporator coil [1; 0007] comprising a superheat sensor [the assembly of proves 5, 6], wherein the superheat sensor comprises: 
a first evaporator thermistor [6] positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil [0008], a second thermistor [5] positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil, [0008]; and
a controller [7] comprising an input/output interface [Drawing II] configured to receive the superheat signal from the superheat sensor [0008; 0009], wherein the controller is configured to determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal [0008; 0009]. Lobov also teaches that this arrangement determines a controlling superheat value and thereby improves the reliability and economy of the system [implicit at 0008; 0009].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dobmeier to have the evaporator coil comprising a superheat sensor, wherein the superheat sensor comprises a first evaporator thermistor positioned to sense a first evaporator temperature of the refrigerant flowing in a first portion of the evaporator coil; 
a second evaporator thermistor positioned to sense a second evaporator temperature of the refrigerant flowing in a second portion of the evaporator coil and 
where the controller comprising an input/output interface configured to receive the superheat signal from the superheat sensor, wherein the controller is configured to: determine a superheat temperature difference between the first evaporator temperature and the second evaporator temperature based on the superheat signal in view of the teachings of Lobov in order to determine a controlling superheat value and thereby improve the reliability and economy of the system.
Lastly, Duan teaches a temperature sensing module [fig. 3] having a second condenser/evaporator thermistor [22] coupled electronically in series with a first condenser/evaporator thermistor [21; fig 3], wherein the first condenser/evaporator thermistor [22] and second condenser/evaporator thermistor [21] are coupled in series via electronic connection of a first terminal of the first condenser/evaporator thermistor to a second terminal of the second condenser/evaporator thermistor [0036; fig. 3; Drawing I]; and a first condenser/evaporator signal output [Drawing I] for transmitting a subcool/superheat signal from the subcool/superheat sensor, wherein the first condenser/evaporator signal output is coupled electronically to the first terminal of the first condenser/evaporator thermistor and the first terminal of the second condenser/evaporator thermistor between the first condenser/evaporator thermistor and the second condenser/evaporator thermistor coupled electronically in series; wherein the superheat signal scales with a ratio of a first temperature-dependent resistance of the first evaporator thermistor and a second temperature- dependent resistance of the second evaporator thermistor; [0040; fig. 3; Drawing I].  Duan teaches that it is known in the field of endeavor of temperature sensing that the results of the combination were predictable i.e. provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allows a temperature difference to be ascertained.   
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Lobov to  have where the second condenser thermistor is coupled electronically in series with the first condenser thermistor, wherein the first condenser thermistor and second condenser thermistor are coupled in series via electronic connection of a first terminal of the first condenser thermistor to a first terminal of the second condenser thermistor; and 
a condenser signal output configured to transmit a subcool signal from the subcool sensor, wherein the condenser signal output is coupled electronically to the first terminal of the first condenser thermistor and the first terminal of the second condenser thermistor between the first condenser thermistor and the second condenser thermistor coupled electronically in series; and 
the first evaporator thermistor coupled electronically in series with the second evaporator thermistor, wherein the first evaporator thermistor and the second evaporator thermistor are coupled in series via electronic connection of a first terminal of the first evaporator thermistor to a first terminal of the second evaporator thermistor; and 
an evaporator signal output for transmitting a superheat signal from the superheat sensor, wherein the evaporator signal output is coupled electronically to first terminal of the first evaporator thermistor and the first terminal of the second evaporator thermistor between the first evaporator thermistor and the second evaporator thermistor coupled electronically in series;  in view of the teachings of Duan in order to provide an arrangement that converts sensed temperature into an electric signal and transmit the same and thereby allow a temperature difference to be ascertained.








Review of Basic Refrigeration Technology



    PNG
    media_image2.png
    435
    588
    media_image2.png
    Greyscale


In a conventional refrigeration system as depicted above, subcooling is measured at an outdoor coil or condenser and superheat is measured at an indoor coil or evaporator.  Sensors or detectors that measure subcooling would output a subcooling signal.  Sensors or detectors that measure superheat would output a superheat signal.





Review of a Voltage Divider Circuit

    PNG
    media_image3.png
    942
    791
    media_image3.png
    Greyscale


Relevant Prior Art


    PNG
    media_image4.png
    915
    975
    media_image4.png
    Greyscale


Annotated figure of Duan et al. (US2015/0261233)




(2) Response to Argument
Argument 1
On pages 10-14 of the appeal brief, Appellant argues with respect to Claim 1 that Duan et al. (US2015/0261233, hereinafter “Duan”) does not qualify as prior art because Duan is not analogous to the instant application.   Appellant’s arguments are not persuasive. 

MPEP 2141.01(a) Explains Analogous and Nonanalogous Art  
Sub argument a.

Appellant argues that Duan is not from the same field of endeavor as the present application.  Appellant’s argument is not persuasive.
A reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention. MPEP 2141.01(a) I 
In response to Appellant’s arguments, Appellant claims a sensor having a first thermistor comprising a voltage supply input coupled electronically to a voltage source and a terminal coupled electronically to a terminal of a second thermistor; the second thermistor coupled electronically to an electronic ground and in series with the first thermistor.
Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I].  Since the claimed sensor and the sensing module of Duan have essentially the same function and structure, the field of endeavor includes both the claimed invention and the prior art reference Duan.
Therefore, Appellant has failed to show that Duan is not from the same field of endeavor as the present invention.
MPEP 2141.01(a) Explains Analogous and Nonanalogous Art  
Sub argument b.

Appellant argues that Duan is not reasonably pertinent to the problem that was the concern of the present application.  Appellant’s argument is not persuasive.
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor. MPEP 2141.01(a) I 
In response to Appellant's arguments, the problem confronting the invention is the need for a simple sensor configuration that reduced the number of sensor signals outputted by the sensor.  
Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series [Drawing I].
  Since the claimed sensor and the sensing module of Duan have essentially the same structure and Duan teaches where the temperature sensing modules outputs a single sensor signal output, one skilled in the art trying to solve the aforementioned problem would have looked to the sensor art disclosed in Duan.
Therefore, Appellant has failed to show that Duan is not reasonably pertinent to the problem that was the concern of the present application.





Argument 2
On pages 14-18 of the appeal brief, Appellant argues with respect to Claim 1 that the  combination of Dobmeier et al. (US2005/0204756, hereinafter “Dobmeier”) and Duan et al. (US2015/0261233, hereinafter “Duan”) does not disclose every element of claim 1.   Appellant’s arguments are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

Initially, Appellant argues that Duan fails to provide any teaching suggestion, or motivation for modifying the temperature difference sensor of Dobmeier as recited in the Final Office Action dated 12/22/2021. Appellant’s argument is not persuasive.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Dobmeier teaches the basic structure of the invention including a subcool sensor [52], wherein the subcool sensor comprises a first thermistor positioned to sense a first temperature of the refrigerant flowing in a first portion of the condenser coil [0016]; 
a second thermistor positioned to sense a second temperature of the refrigerant flowing in a second portion of the condenser coil [01016]; a controller [50] comprising an input/output interface [60] configured to receive a subcool signal from the subcool sensor and determine a subcool temperature difference between the first temperature and the second temperature based on the subcool signal [0016; 0024].  
Duan teaches a temperature sensing module [fig. 3] having where a first thermistor [21] comprises a voltage supply input [Drawing I] coupled electronically to a voltage source [1] and a first terminal [Drawing I] coupled electronically to a first terminal [Drawing I] of a second thermistor [22; 0040; fig 3];  the second thermistor coupled electronically to an electronic ground [Drawing I] and in series with the first thermistor [Drawing I]; and a signal output [Drawing I] for transmitting a signal from the sensor, wherein the signal output is coupled electronically to the first terminal of the first thermistor and the first terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series.
So, Duan is not used to reteach the subcooling sensor of Dobmeier.  Duan is used to teach additional structural components of a temperature sensing module not found in the base reference.  As such, the combination of the teachings according to known methods to yield the predictable result of converting sensed temperature into a single electrical signal to ascertain a temperature difference is an acceptable rationale that may support a conclusion of obviousness.  See MPEP 2143 I
Appellant attempts to cloud the analysis by stating that the temperature sensing module of Duan only measures a single temperature.  However, as a practical matter, first and second thermistors of Duan would necessarily correspond to separate temperature signals or separate temperature measurements.  Appellant further attempts to cloud the analysis by stating that Duan does not output an indication of measured temperature.  However, as a practical matter, thermistors operating within their normal capacity would necessarily output an indication of measured temperature. Notwithstanding an admission on page 14 at full paragraph 2 where Appellant states that Duan measures a temperature.
Again, Duan teaches at 0040; 0041 that thermistors 21, 22 provide an indication of temperature which is converted into a voltage signals...and the difference between the voltage signals i.e. temperature difference changes the output value of comparators 31, 32 and subsequently the output value Vcom i.e. an indication of a change in temperature. 
Since, Duan teaches the predictable result of converting sensed temperature into a single electrical signal to ascertain a temperature difference, a proper rationale for combining the references has been established. 
Therefore, Appellant has failed to show that the combination of Dobmeier and Duan is the result of improper motivation.

Sub argument a.

Appellant argues that the combination of Dobmeier and Duan does not teach “...a signal output configured to transmit a subcool signal...wherein the signal output is coupled electronically to the terminal of the first thermistor and the terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series” and that the “subcool signal” is used to “determine a temperature difference...based on the subcool signal.”  Appellant’s argument is not persuasive.

MPEP 2141-2144 explains Obviousness Rejections 

In response to Appellants arguments, Appellant is reminded that claim 1 is rejected under 35 USC 103(a) and each reference individually need not disclose every claimed limitation.  As set forth in the rejection all of the claimed limitations are found in one or more of the applied references. 
For example, Dobmeier teaches a subcool sensor [52] having a signal output configured to transmit a subcool signal from the subcool sensor [0016-0024; fig. 1] and that the subcool signal from such a signal output is used to determine a temperature difference between the saturated liquid temperature and liquid temperature based on the subcool signal [0016-0024; fig. 1; where the signal output is the connection between subcool “difference sensor” 52 and controller 50].
Duan is used to teach where a signal output Vcom is coupled electronically to a terminal of the first thermistor and a terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series [0040; 0041; fig 3; Drawing I above; where the output Vcom is coupled to respective terminals of first and second thermistors and where the thermistors are connected in series].
Therefore, all of the claim limitations are taught by the combination of references.
Appellant attempts to cloud the analysis by stating that Duan does not teach “...a signal output configured to transmit a subcool signal...wherein the signal output is coupled electronically to the terminal of the first thermistor and the terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series” and that the “subcool signal” is used to “determine a temperature difference...based on the subcool signal.”
However, as shown above, the claim limitations in question are taught by a combination of the references.
Lastly, Appellant's arguments amount to arguments against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Appellant has failed to show that the combination of Dobmeier and Duan does not disclose every element of claim 1.





Sub argument b.

Appellant argues that the combination of Dobmeier and Duan does not teach “...the subcool signal scales with a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor.”  Appellant’s argument is not persuasive.

MPEP 2141-2144 explains Obviousness Rejections 

In response to Appellants arguments, Dobmeier, as modified, and specifically, Duan teaches where the [subcool] signal scales with a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor [0040; 0041; fig 3; Drawing I; where the output signal Vcom scales i.e. can be determined according to a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor].  Also, one skilled in the art would recognize that the structure of Duan is capable of performing the stated function because the circuit of Duan is a divider circuit where Vcom = Vs * (R2/(R1+R2)) and where Vcom is a ratio of the respective resistance.  See above.
Lastly, an apparatus claims cover what a device is, not what a device does. Thus, where the claim recites a "recitation with respect to the manner in which a claimed sensor is intended to be employed does not differentiate the claimed sensor from the prior art sensor" particularly, where the prior art sensor teaches all the structural limitations of the claim. See MPEP 2114 I & II
Therefore, Appellant has failed to show that the combination of Dobmeier and Duan does not disclose every element of claim 1.
Argument 3
On pages 18-19 of the appeal brief, Appellant argues that Duan et al. (US2015/0261233, hereinafter “Duan”) does not qualify as prior art because Duan is not analogous to the instant application.   Appellant’s arguments are not persuasive. 

In response to Appellant’s argument, Appellant’s arguments are the same arguments put forth with respect to claim 1.  Therefore, the same analysis is applied to claim 9. See the response to argument 1 above for detailed discussion.


Appellant argues that the combination of Lobov (SU541076A1, hereinafter “Lobov”) and Duan et al. (US2015/0261233) does not teach “...a signal output configured to transmit a superheat signal... wherein the signal output is coupled electronically to the terminal of the first thermistor and the terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series” and that the “superheat signal” is used to “determine a temperature difference... based on the superheat signal.”  Appellant’s argument is not persuasive.

MPEP 2141-2144 explains Obviousness Rejections 

In response to Appellants arguments, Appellant is reminded that claim 9 is rejected under 35 USC 103(a) and each reference individually need not disclose every claimed limitation.  As set forth in the rejection all of the claimed limitations are found in one or more of the applied references.  
For example, Lobov teaches a refrigeration unit [0002] having a signal output configured to transmit a superheat signal... and that the “superheat signal” is used to “determine a temperature difference... based on the superheat signal [0008; 0009; where the signal output is the output from regulator 7 to device 10]. 
Duan is used to teach where a signal output Vcom is coupled electronically to a terminal of the first thermistor and a terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series [0040; 0041; fig 3; Drawing I above; where the output Vcom is coupled to respective terminals of first and second thermistors and where the thermistors are connected in series].
Therefore, all of the claim limitations are taught by the combination of references.
Appellant attempts to cloud the analysis by stating that Lobov does not teach “...aa signal output configured to transmit a superheat signal... wherein the signal output is coupled electronically to the terminal of the first thermistor and the terminal of the second thermistor between the first thermistor and second thermistor coupled electronically in series” and that the “superheat signal” is used to “determine a temperature difference... based on the superheat signal.”
However, as shown above, the claim limitations in question are taught by a combination of the references.
Lastly, Appellant's arguments amount to arguments against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Appellant has failed to show that the combination of Lobov and Duan does not disclose every element of claim 9.



Appellant argues that the combination of Lobov and Duan does not teach “...the superheat signal scales with a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor.”  Appellant’s argument is not persuasive.

MPEP 2141-2144 explains Obviousness Rejections 

In response to Appellants arguments, Lobov, as modified, and specifically, Duan teaches where the [superheat] signal scales with a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor [0040; 0041; fig 3; Drawing I; where the output signal Vcom scales i.e. can be determined according to a ratio of a first temperature- dependent resistance of the first thermistor and a second temperature-dependent resistance of the second thermistor].  Also, one skilled in the art would recognize that the structure of Duan is capable of performing the stated function because the circuit of Duan is a divider circuit where Vcom = Vs * (R2/(R1+R2)) and where Vcom is a ratio of the respective resistance.  See above.
Lastly, an apparatus claims cover what a device is, not what a device does. Thus, where the claim recites a "recitation with respect to the manner in which a claimed sensor is intended to be employed does not differentiate the claimed sensor from the prior art sensor" particularly, where the prior art sensor teaches all the structural limitations of the claim. See MPEP 2114 I & II
Therefore, Appellant has failed to show that the combination of Dobmeier and Duan does not disclose every element of claim 9.



Argument 4

On page 19 of the appeal brief, Appellant argues that Duan et al. (US2015/0261233, hereinafter “Duan”) does not qualify as prior art because Duan is not analogous to the instant application.   Appellant’s arguments are not persuasive. 

In response to Appellant’s argument, Appellant’s arguments are the same arguments put forth with respect to claim 1.  Therefore, the same analysis is applied to claim 17. See the response to argument 1 above for detailed discussion.

On page 19 of the appeal brief, Appellant argues with respect to Claim 17 that the combination of Dobmeier et al. (US2005/0204756, hereinafter “Dobmeier”), Lobov (SU541076A1, hereinafter “Lobov”) and Duan et al. (US2015/0261233, hereinafter “Duan”) does not disclose every element of claim 17.  

In response to Appellant’s arguments, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claims 1, 8 and 17 are properly rejected and claims 2-8, 10-16 and 18-20 are properly rejected based upon dependency.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                           Conferees:
/NICHOLAS K WILTEY/RQAS, OPQA     
                                                                                                                                                                                                   /JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.